Citation Nr: 0023014	
Decision Date: 08/30/00    Archive Date: 09/05/00

DOCKET NO.  99-00 135A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from December 1945 to March 
1947 and from November 1947 to December 1948.  The appellant 
is the veteran's widow.  

The appellant filed a claim in October 1998 for service 
connection for the cause of the veteran's death.  This appeal 
arises from the December 1998 rating decision from the 
Columbia, South Carolina Regional Office (RO) that denied the 
appellant's claim for service connection for the cause of the 
veteran's death.  A Notice of Disagreement was filed in 
December 1998 and a Statement of the Case was issued in 
January 1999.  A substantive appeal was filed in January 1999 
with no hearing requested. 


REMAND

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the undersigned notes 
that the appellant's representative has indicated in an 
October 1998 statement that the veteran had treatment at the 
Augusta, Georgia VA Medical Center prior to his death.  
Additionally, the record contains notations from July 1976 
through December 1987 from the Augusta, Georgia VA Medical 
Center that the veteran had been seen for treatment for 
chronic obstructive pulmonary disease.  Therefore, as VA 
treatment records are considered to be constructively 
included within the record, and must be acquired if material 
to an issue on appeal, it is necessary to obtain the 
aforementioned medical records prior to a final decision in 
this case.  See Dunn v. West, 11 Vet. App. 462 (1998); See 
also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, this case is Remanded to the RO for the following 
development:

1.  The RO should obtain the veteran's 
complete VA treatment records from the 
Augusta, Georgia VA Medical Center and 
associate them with the claims folder. 

2.  After completion of the requested 
development, the RO should review the 
appellant's claim for service connection 
for the cause of the veteran's death.  If 
a well-grounded claim is submitted, 
appropriate development should be 
ordered, including contacting the Social 
Security Administration and obtaining 
legible copies of the medical records 
upon which the decision that awarded 
disability benefits to the veteran was 
based.  If the action taken remains 
adverse to the appellant in any way, she 
and her representative should be 
furnished an appropriate supplemental 
statement of the case.  The appellant and 
her representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




